EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hosoon Lee (Reg. No. 56,737) on January 10, 2022.
The application has been amended as follows: 
	Non-elected claims 2-12 and 16-18 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The gas distribution apparatus of claim 1 or the gas distribution means of claim 15 was not found in or suggest by the art, specifically: a body including a plurality of gas passages connected with a plurality of gas distribution holes operative to distribute processing gas; a first gas injection module connected with a first lateral surface of the body, wherein the first gas injection module includes first and second gas buffering spaces operative to inject first processing gas; and a second gas injection module connected with a second lateral surface of the body to the first lateral surface of the body, wherein the second gas injection module includes first and second gas buffering spaces operative to inject second processing gas, wherein the second processing gas is the same as or different from the first processing gas, wherein the plurality of gas passages penetrate the first lateral surface of the body and the second lateral surface of the body, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716